Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

FUEL CELL VEHICLE

Examiner: Adam Arciero	SN: 16/686,366	Art Unit: 1727          May 17, 2022 

DETAILED ACTION
The Application filed on November 18, 2019 has been received. Claims 1-20 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements. See MPEP § 2172.01. The omitted elements are: the first and second connecting parts.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miho et al. (JP 2009-190438; as found in IDS dated 11/18/2019 and using machine translation for citation purposes) in view of Enjoji et al. (US 2003/0108784 A1).
As to Claims 1-2, Miho et al. discloses a fuel cell vehicle, comprising a fuel cell 20; a power controller 30 intrinsically capable of performing the claimed function; and a junction box 21a,b disposed on the fuel cell in a front compartment of the vehicle (Fig. 1 and paragraph [0016]). Miho does not specifically disclose wherein the power controller is disposed between the fuel cell and a passenger compartment.
However, Enjoji et al. teaches of a fuel cell vehicle, comprising: a fuel cell 12; and a power controller 84 disposed between a fuel cell and a passenger compartment (Fig. 4). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the arrangement of the controller and fuel cell of Miho such that the controller is placed between the fuel cell and a passenger compartment because Enjoji teaches that a space utilization efficiency is increased (paragraph [0013). In addition, the courts have held that the particular placement of the fuel cell, junction box, and power controller, for example, was held to be an obvious matter of design choice that would not have modified the operation of the fuel cell vehicle. See MPEP 2144.04, VI, C.
As to Claim 3, Miho et al. discloses wherein the fuel cell comprises side members 11 in a width direction of the vehicle for mounting to a system frame 61 to support at least a portion of the fuel cell and power controller (Fig. 1 and paragraph [0011]).
As to Claim 4, Miho et al. teaches wherein the fuel cell, power controller and junction box each comprise a width. However, Miho does not specifically disclose the claimed width relationship. However, the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04, IV, A. At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the width relationship to read on the claimed invention because Miho teaches that the system has a reduced cost, weight and size (Abstract).
As to Claims 5 and 7, Miho et al. discloses wherein the system comprises a brake booster 9b spaced apart (reads on the claimed impact-absorbing space in claim 7) from the fuel cell in a longitudinal direction and placed between the fuel cell and the passenger compartment (Fig. 4 and paragraph [0020]).
As to Claim 6, Miho does not specifically disclose the claimed distance relationship. However, the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04, IV, A. At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the width relationship to read on the claimed invention because Miho teaches that the system has a reduced cost, weight and size (Abstract).
As to Claim 8, modified Miho does not specifically disclose the claimed spacing relationship. However, the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04, IV, A. At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the width relationship to read on the claimed invention because Miho teaches that the system has a reduced cost, weight and size (Abstract).
As to Claim 9, the arrangement of modified Miho teaches wherein the power controller is closer to the passenger compartment than the junction box (Fig. 1 of Miho). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the arrangement of the controller and fuel cell of Miho such that the controller is placed between the fuel cell and a passenger compartment because Enjoji teaches that a space utilization efficiency is increased (paragraph [0013).
As to Claim 10, modified Miho does not specifically disclose wherein the power controller and junction box are provided separately and the fuel cell and junction box are coupled independently of the power controller. However, the courts have held that “if it were considered desirable for any reason to obtain access to the independent components, it would be obvious to make the power controller and junction box separated from the fuel cell. In addition, the courts have held that the particular placement of the fuel cell, junction box, and power controller, for example, was held to be an obvious matter of design choice that would not have modified the operation of the fuel cell vehicle. See MPEP 2144.04, VI, C. At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the structural relationship of the power controller, fuel cell and junction box to read on the claimed invention because Miho teaches that the system has a reduced cost, weight and size (Abstract). 
As to Claim 11, Miho et al. discloses wherein the power controller are coupled (detachable) to the fuel cell and system frame (Fig. 1 and paragraphs [0011 and 0026]).
As to Claims 12-13, modified Miho provides for a power controller having a front surface facing and coupled to the fuel cell; an opposite back surface facing the passenger compartment; opposite bottom and top surfaces disposed between the front and back surfaces; the bottom surface facing the frame; and the junction box has a back surface facing the passenger compartment and an opposite front surface (Fig. 1 or Miho).
As to Claim 14, Miho discloses wherein at least a portion of the power controller is spaced apart from the brake booster (Fig. 2).
As to Claim 15, modified Miho does not specifically disclose wherein the top surface of the power controller is disposed below the top surface of the junction box. However, the courts have held that the particular placement of the fuel cell, junction box, and power controller, for example, was held to be an obvious matter of design choice that would not have modified the operation of the fuel cell vehicle. See MPEP 2144.04, VI, C. At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the arrangement of the controller and junction box to read on the claimed relationship because Miho teaches that the system has a reduced cost, weight and size (Abstract).
As to Claim 17, modified Miho teaches wherein the back surface of the power controller is spaced apart from a dash panel (Fig. 2). Modified Miho does not specifically disclose the claimed structural relationship. The courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04, IV, A. At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the width relationship to read on the claimed invention because Miho teaches that the system has a reduced cost, weight and size and the shock absorption efficiency can be improved (Abstract and paragraph [0031]).

Claim 16 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Miho et al. (JP 2009-190438; as found in IDS dated 11/18/2019 and using machine translation for citation purposes) in view of Enjoji et al. (US 2003/0108784 A1) as applied to claims 1-15 and 17 above, and further in view of Naito et al. (US 2014/0110185 A1).
As to Claim 16, modified Miho does not specifically disclose the claimed cowl panel. 
However, Naito teaches of a fuel cell vehicle, comprising: a cowl panel 62, and wherein a vehicle controller 78 has a top surface provided below at least a portion of the cowl panel (Fig. 2-3). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the vehicle of modified Miho to comprise a cowl panel placed above the controller because Naito teaches that the freedom of the layout is not reduced and the cowl panel allows attachment of a windshield (paragraphs [0032 and 0052]). In addition, the courts have held that the particular placement of the cowl panel and the power controller, for example, was held to be an obvious matter of design choice that would not have modified the operation of the fuel cell vehicle. See MPEP 2144.04, VI, C.

Allowable Subject Matter
Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior arts of record, Miho, Enjoji and Naito, do not specifically disclose, teach, or fairly suggest the claimed terminal, terminal block, and junction box arrangement (claim 18).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727